Title: To James Madison from Stephen Pleasonton, 18 May 1815
From: Pleasonton, Stephen
To: Madison, James


                    
                        Sir,
                        Department of State May 18 1815.
                    
                    I have to ask your pardon for opening your letter to Mr. Graham of the 13 inst, relating to business mostly private. Mr. Graham being absent in Kentucky, and the Secretary also absent; and supposing the letter might relate to public business of importance, were reasons which induced me to take that liberty. I shall however take great pleasure Sir, in placing the money it inclosed to the credit of Genl Taylor, as you desire, and in complying in other respects with your wishes.
                    I have the satisfaction to inform you of the safe arrival, at New York, of the Constitution frigate. It is not mentioned in the papers received from New York yesterday, but is communicated in a letter from Mr Shaler, written on the 15th after the papers were struck off. Nothing was known, he mentions, of the circumstances of her cruize, after the capture of the English Sloops of War, at the time he wrote. With great respect & Esteem, I have the honor to remain, Sir, your most ob Set.
                    
                        S. Pleasonton
                    
                